     Case 2:15-cv-00201-SMJ     ECF No. 570    filed 03/06/20   PageID.57488 Page 1 of 6



 1   OFFICE OF THE CITY ATTORNEY
     Elizabeth L. Schoedel (WSBA #20240)
 2   Salvatore J. Faggiano (WSBA #15696)
     Assistant City Attorneys
 3   808 W. Spokane Falls Blvd.
     Spokane, Washington 99201
 4   Telephone: (509) 625-6225
 5   BARON & BUDD, P.C.
     Scott Summy, TX Bar No. 19507500 (Pro Hac Vice)
 6   Carla Burke, TX Bar No. 24012490 (Pro Hac Vice)
     Celeste Evangelisti, CA Bar No. 225232 (Pro Hac Vice)
 7   Brett Land (WSBA #53634)
     Cary McDougal, TX Bar No. 13569600 (Pro Hac Vice)
 8   Alicia Butler, TX Bar No. 00797823 (Pro Hac Vice)
     3102 Oak Lawn Avenue, Suite 1100
 9   Dallas, Texas 75219
     Telephone: (214) 521-3605
10
     John P. Fiske, CA Bar No. 249256 (Pro Hac Vice)
11   Jason J. Julius, CA Bar No. 249036 (Pro Hac Vice)
     11440 West Bernardo Court, Suite 265
12   San Diego, CA 92127
     Telephone: (858) 251-7424
13
     Attorneys for Plaintiff City of Spokane
14
                           UNITED STATES DISTRICT COURT
15
                          EASTERN DISTRICT OF WASHINGTON
16
     CITY OF SPOKANE, a municipal               Case No.: 2:15-cv-00201-SMJ
17   corporation located in the County of
18   Spokane, State of Washington,              JOINT STATEMENT OF
                                                UNCONTROVERTED FACTS
19        Plaintiff,
20   v.

21   MONSANTO COMPANY, SOLUTIA                     Hearing: June 24, 2020 at 8:30 a.m.
22   INC., and PHARMACIA                           Richland
     CORPORATION, and DOES 1 through               With Oral Argument
23   100.
24
          Defendants.
25

26
27

28
      JOINT STATEMENT OF
      UNCONTROVERTED FACTS - 1
     Case 2:15-cv-00201-SMJ       ECF No. 570    filed 03/06/20   PageID.57489 Page 2 of 6



 1            Pursuant to the Court’s Scheduling Order, ECF No. 206, Plaintiff City of Spokane
 2
     (“City”) and Defendants Monsanto Company, Solutia Inc., and Pharmacia LLC
 3
     (collectively “Monsanto”) submit the following Joint Statement of Uncontroverted
 4
     Facts1 regarding Plaintiff’s Motion for Summary Judgment (ECF No. 410).
 5

 6   Plaintiff’s Undisputed Material Facts:

 7        1. On April 26, 2017, Defendants filed their “First Amended Answer to Plaintiff’s
             Complaint and Counterclaims.”
 8

 9        2. Disputed. ECF No. 527.
10
          3. Disputed. ECF No. 527.
11
          4. Disputed. ECF No. 527.
12

13        5. Disputed. ECF No. 527.
14
          6. Disputed. ECF No. 527.
15

16        7. Disputed. ECF No. 527.
17
          8. Defendants’ Answer alleges the “Government Contractor Defense” as their
18           Fortieth (40th) Affirmative Defense.
19

20        9. Disputed. ECF No. 527.
21

22

23

24
     1
25       This statement represents a list of the factual assertions by Spokane to which Monsanto
26   made no objections. It should not be construed as an admission by either party regarding
27
     the legitimacy of any objection.
28
         JOINT STATEMENT OF
         UNCONTROVERTED FACTS - 2
     Case 2:15-cv-00201-SMJ     ECF No. 570    filed 03/06/20   PageID.57490 Page 3 of 6



 1   Defendants’ Counter-Statement of Undisputed Material Fact:
 2
        1. Under the National Pollutant Discharge Elimination System (“NPDES”),
 3         Washington State may issue two types of permits to control discharge into the
 4         Spokane River: individual permits and general permits. Individual permits are
           permits for a specific discharge at a specific location. General permits are permits
 5         for a group of similar discharges at diverse locations.
 6
        2. Disputed. ECF No. 567.
 7

 8      3. Washington State issued the Industrial Stormwater General Permit (“ISPG
 9         NPDES Permit”), which is a “statewide permit that applies to facilities conducting
           industrial activities that discharge stormwater to a surface waterbody or to a
10         storm sewer system that drains to a surface waterbody.” (emphasis in original)
11
        4. Disputed. ECF No. 567.
12

13         RESPECTFULLY SUBMITTED this 6th day of March 2020.

14

15      PLAINTIFF CITY OF SPOKANE                    DEFENDANTS MONSANTO
                                                     COMPANY, SOLUTIA INC., AND
16                                                   PHARMACIA LLC
        By:    s/ Brett Land
17
        BARON & BUDD, P.C.                           By: s/ Geana M. Van Dessel
18                                                   Geana M. Van Dessel, WSBA
        Scott Summy (admitted Pro Hac                #35969
19      Vice)                                        KUTAK ROCK LLP
20      Carla Burke (admitted Pro Hac Vice)          510 W. Riverside Avenue, Suite 800
        Celeste Evangelisti (admitted Pro Hac        Spokane, WA 99201
21      Vice)                                        P: (509) 252-269
22      Brett Land WSBA #53634                       Geana.VanDessel@KutakRock.com
        John P. Fiske (admitted Pro Hac
23      Vice)                                        By: s/ Thomas M. Goutman
24      Jason J. Julius, (admitted Pro Hac           Thomas M. Goutman, PA Bar No.
        Vice)                                        30236 (Admitted Pro Hac Vice)
25      Cary McDougal, (admitted Pro Hac             David. S. Haase, PA Bar No. 73835
26      Vice)                                        (Admitted Pro Hac Vice)
        Alicia Butler, (admitted Pro Hac
27      Vice)
28
     JOINT STATEMENT OF
     UNCONTROVERTED FACTS - 3
     Case 2:15-cv-00201-SMJ    ECF No. 570   filed 03/06/20   PageID.57491 Page 4 of 6



 1      OFFICE OF THE CITY ATTORNEY                Kim Kocher, PA Bar No. 66557
        Elizabeth L. Schoedel WSBA #20240          (Admitted Pro Hac Vice)
 2
        Salvatore J. Faggiano WSBA #15696          SHOOK HARDY & BACON LLP
 3      Assistant City Attorneys                   Two Commerce Square
                                                   2001 Market Street, Suite 3000
 4                                                 Philadelphia, PA 19103
        GOMEZ TRIAL ATTORNEYS                      P: (215) 575-3136
 5      John H. Gomez (admitted Pro Hac            tgoutman@shb.com
 6      Vice)                                      dhaase@shb.com
                                                   kkocher@shb.com
 7
        Attorneys for Plaintiff City of            Richard L. Campbell, MA Bar No.
 8      Spokane                                    663934 (Admitted Pro Hac Vice)
                                                   Melissa Nott Davis, MA Bar No.
 9
                                                   654546 (Admitted Pro Hac Vice)
10                                                 Alan Y. Wong, MA Bar No. 687618
                                                   (Admitted Pro Hac Vice)
11                                                 Brandon L Arber, MA Bar No.
                                                   676425 (Admitted Pro Hac Vice)
12                                                 Stephen I Hansen, MA Bar No.
13                                                 679134 (Admitted Pro Hac Vice)
                                                   SHOOK HARDY & BACON LLP
14                                                 125 Summer St., Ste. 1220
                                                   Boston, MA 02110
15                                                 P: (617) 531-1411
                                                   rcampbell@shb.com
16
                                                   mndavis@shb.com
17                                                 awong@shb.com
                                                   barber@shb.com
18                                                 sihansen@shb.com
19                                                 Adam E. Miller, MO Bar No. 40945
20                                                 (Admitted Pro Hac Vice)
                                                   Michael W. Cromwell, MO Bar No.
21                                                 70484
                                                   (Admitted Pro Hac Vice)
22                                                 Susan L. Werstak, MO Bar No.
                                                   55689
23
                                                   (Admitted Pro Hac Vice)
24                                                 Lisa N. DeBord, MO Bar No. 61658
                                                   CAPES, SOKOL, GOODMAN AND
25                                                 SARACHAN, PC
                                                   8182 Maryland Avenue, Fifteenth
26                                                 Floor
27                                                 St. Louis, MO 63105-3916
                                                   P: (314) 754-4810
28
     JOINT STATEMENT OF
     UNCONTROVERTED FACTS - 4
     Case 2:15-cv-00201-SMJ   ECF No. 570   filed 03/06/20   PageID.57492 Page 5 of 6



 1                                                miller@capessokol.com
                                                  cromwell@capessokol.com
 2
                                                  werstak@capessokol.com
 3                                                debord@capessokol.com
 4                                                James A. Pardo, NYBA #2969491
                                                  (Admitted Pro Hac Vice)
 5                                                Anthony N. Upshaw, FLBA
 6                                                #861091
                                                  (Admitted Pro Hac Vice)
 7                                                Lisa A. Gerson, NYBA #4518940
                                                  (Admitted Pro Hac Vice)
 8                                                MCDERMOTT WILL & EMERY LLP
                                                  340 Madison Avenue
 9
                                                  New York, NY 10173-1922
10                                                P: (212) 547-5353
                                                  jpardo@mwe.com
11                                                aupshaw@mwe.com
                                                  lgerson@mwe.com
12

13                                                Robert M. Howard, CSBA #145870
                                                  (Admitted Pro Hac Vice)
14                                                LATHAM & WATKINS LLP
                                                  12670 High Bluff Drive
15                                                San Diego, CA 92130
                                                  P: (858) 523-5400
16
                                                  robert.howard@lw.com
17
                                                  Attorneys for Defendants Monsanto
18                                                Company, Solutia Inc., and
                                                  Pharmacia LLC
19

20

21

22

23

24

25

26
27

28
     JOINT STATEMENT OF
     UNCONTROVERTED FACTS - 5
     Case 2:15-cv-00201-SMJ     ECF No. 570    filed 03/06/20   PageID.57493 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2
           I hereby certify that on March 6, 2020, I electronically filed the foregoing with the
 3

 4   Clerk of the Court using the CM/ECF System which in turn automatically generated a

 5   Notice of Electronic Filing (NEF) to all parties in the case who are registered users of the
 6
     CM/ECF system. The NEF for the foregoing specifically identifies recipients of electronic
 7

 8   notice.

 9                                            By: s/ Brett Land
10                                                Brett Land WSBA #53634

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
      JOINT STATEMENT OF
      UNCONTROVERTED FACTS - 6
